DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2022 has been entered.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/9/2022 has been considered by the examiner.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 10-12, 15-16, 19, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al. (US 2011/0198057 A1) in view of Eriksen (US 2012/0147553 A1) and further in view of Cheng (US 2017/0257982 a1).

Regarding claim 1, Lange discloses a cooling system (Fig. 2B) comprising: 
at least one cold plate (Fig. 2B element 19) having a fluid path for liquid coolant (Fig. 2B element 190 as described in Paragraph [0032]); 
a first thermal bridge (Fig. 2B top element 18) comprising at least a first heat absorption portion (Fig. 2B top element 180) in thermal contact with one or more first heat sources of a first module of a particular modular computing system (as discussed in Paragraph [0031] wherein a server is interpreted to be a particular modular computing system), and at least a first heat dissipation portion (Fig. 2B top element 181) in thermal contact with the at least one cold plate (as shown in Fig. 2B and discussed in Paragraph [0032]); and 
(Fig. 2B bottom element 18) comprising at least a second heat absorption portion (Fig. 2B bottom element 180) in thermal contact with one or more second heat sources of a second module of the particular modular computing system (as discussed in Paragraph [0031]), and at least a second heat dissipation portion (Fig. 2B top element 181) in thermal contact with the at least one cold plate (as discussed in Paragraph [0032]); and 
a cooling dock comprising a pump (Fig. 2B Element 27), one or more cooling elements (Fig. 2B element 26), and tubing (Fig. 2B elements 24 and 29) connected to the fluid path of the at least one cold plate (as shown in Fig. 2B and discussed in Paragraph [0033]), wherein the pump is configured to cause the liquid coolant to flow from the at least one cold plate through the tubing to the one or more cooling elements (as discussed in Paragraph [0034]) and
 wherein the first module and the second module are different types of modules associated with different functions of the modular computing system (as discussed in Paragraph [0031] as being among the group of CPU, GPU, disk, or RAM).
Lange does not expressly disclose wherein at least one of the first module and the second module is selectively removable from the particular modular computing system, and wherein at least one of the first thermal bridge and the second thermal bridge comprises a self-organizing thermodynamic system (SOTS) comprising one or more networks of interconnected capillary microchannels holding a two-phase working fluid.
Eriksen teaches wherein at least one of the first module and the second module is selectively removable from a particular modular computing system (as discussed in Paragraph [0015] wherein it is well known in the art for a modular chassis of a server unit to be replaceable, and therefore selectively removable).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize first or second module conforming to the type of modular server module as taught by Eriksen as the first or second module of the Lange particular modular computing system in order to allow servers to be swapped out for repair or updated hardware, and one of ordinary skill in the art would have been motivated to utilize such a module as swappable server hardware is well known in the art.
Cheng teaches a thermal bridge comprising a self-organizing thermodynamic system (SOTS) (as discussed in the Abstract) comprising one or more networks of interconnected capillary microchannels (Fig. 1 elements 105) holding a two-phase working fluid (as discussed in the Abstract and Paragraph [0001]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a thermal bridge comprising a self-organizing thermodynamic system as taught by Cheng as at least one of the first and the second thermal bridges of Lange in order to provide for a dynamically responsive thermal bridge which responds to specific areas of heat generation as they occur, as is suggested by Paragraph [0022] of Cheng.

Regarding claim 2, Lange in view of Eriksen and Cheng discloses the system as set forth in claim 1 above and further wherein the at least one cold plate is positioned within the cooling dock (as shown in Fig. 2B wherein the cold plate overlaps with the cooling dock tubing, and as such is positioned within the cooling dock), and the first 
Lange does not expressly disclose a cooling dock housing.
Eriksen teaches a cooling dock housing (as discussed in Paragraph [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to house the cooling dock of the Lange system in a cooling dock housing, as taught by Eriksen, in order to protect the components of the cooling dock from damage, as is common practice in the art to house components within a housing.

Regarding claim 3, Lange in view of Eriksen and Cheng discloses the system as set forth in claim 1 above and further wherein the at least one cold plate comprises a first cold plate (wherein the top cold plate element 19 is interpreted as the first cold plate) in thermal communication with the first thermal bridge (as discussed in Paragraph [0032]) and a second cold plate (wherein the bottom cold plate element 19 is interpreted as the second cold plate) in thermal communication with the second thermal bridge (as discussed in Paragraph [0032]), wherein a first fluid path of the first cold plate (as shown in Fig 2B as top element 190) and a second fluid path of the second cold plate (as shown in Fig. 2B as bottom element 190) are both in fluid communication with the tubing of the cooling dock (as shown in Fig. 2B and discussed in Paragraph [0033]).

Regarding claim 5, Lange in view of Eriksen and Cheng discloses the system as set forth in claim 1 above and further wherein the one or more cooling elements of the cooling dock includes at least one of a radiator or a fan (Fig. 1E element 16 as discussed in Paragraph [0024]).

Regarding claim 7, Lange in view of Eriksen and Cheng discloses the system as set forth in claim 1 above and further wherein at least one of the first thermal bridge or the second thermal bridge comprises at least one of a heat pipe or a vapor chamber (as discussed in Paragraph [0031] wherein element 18 is a heat pipe).

Regarding claim 8, Lange in view of Eriksen and Cheng discloses the system as set forth in claim 1 above and further wherein the first thermal bridge and the second thermal bridge are passive heat transfer devices configured to transfer heat generated by the one or more first heat sources and the one or more second heat sources to the at least one cold plate (as discussed in Paragraphs [0031]-[0032] wherein the absence of an active mechanism to move the heat along the heat pipe indicates that the first and second thermal bridges are passive heat transfer devices), and wherein the liquid coolant flows through the fluid path of the at least one cold plate to transfer the heat away from the at least one cold plate to be dissipated in the cooling dock (as discussed in Paragraph [0033]).

Regarding claim 10, Lange in view of Eriksen and Cheng discloses the system as set forth in claim 1 above and further the first thermal bridge is non-planar and 
Lange does not expressly disclose wherein: the one or more first heat sources of the first module comprises: a first heat source having a first height relative to a board of the first module; and at least one second heat source having a second height relative to the board, and wherein the second height is different than the first height.
Eriksen teaches wherein: the one or more first heat sources of the first module comprises: a first heat source (Fig. 2 element 14) having a first height (wherein any electronic device inherently has a height with respect to the motherboard on which it is mounted, per Paragraph [0015]) relative to a board (Fig. 2 element 12) of the first module; and at least one second heat source (Fig. 2 second element 14) having a second height relative to the board (wherein any electronic device inherently has a height with respect to the motherboard on which it is mounted, per Paragraph [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date that a server such as that disclosed by Lange would utilize a motherboard with one or more heat sources mounted thereon, as taught by Eriksen, and that such mounted heat sources would necessarily each have a height with respect to the motherboard on which they were mounted, it would further also have been obvious to one of ordinary skill in the art before the effective filing date that differing components such as a CPU, GPU, disk, or RAM as described by Lange would have different heights over the board on which they are disposed, as is common in the art.

Regarding claim 11, Lange in view of Eriksen and Cheng discloses the system as set forth in claim 10 above and further wherein of the first thermal bridge comprise a first planar section (Fig. 2B wherein element 180 is interpreted as the planar section in accordance with the description in Paragraph [0031]) in thermal contact with the CPU (as discussed in  Paragraph [0031]) and one or more non-planar wing sections that extend from the first planar section  and cover at least a portion of the one or more memory modules (wherein the second element 180 of upper thermal bridge 18 in Fig. 2B is interpreted to be over at least a portion of the one or more memory modules in accordance with Paragraph [0031]).
Lange does not expressly disclose wherein the first heat source is a central processing unit (CPU), the second heat source comprises one or more memory modules.
Eriksen teaches wherein the first heat source is a central processing unit (CPU), the second heat source comprises one or more memory modules (as discussed in Paragraph [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first heat source be a central processing unit and the second heat source comprise one or more memory modules as taught by Eriksen in the system of Lange since it is common practice in the art for a server such as that of the Lange system to comprise a central processing unit and memory modules as taught in the Eriksen reference.

Regarding claim 12, Lange in view of Eriksen and Cheng discloses the system as set forth in claim 11 above and further wherein the at least one cold plate comprises a first cold plate positioned against the first planar section of the first thermal bridge between two of the one or more non-planar wing sections (as shown in Fig. 2B wherein element 18 extends to both sides of element 180 in a non-planar manner).

Regarding claim 15, Lange in view of Eriksen and Cheng discloses the system as set forth in claim 1 above and further wherein the at least one cold plate comprises a first cold plate integrated into a first solid body (Fig. 2B element 181) of the first thermal bridge (as shown in Fig. 2B as the upper elements 18 and 19, and as discussed in Paragraphs [0031]-[0032] wherein elements 18 and 19 are described as combined).

Regarding claim 16, Lange in view of Eriksen and Cheng discloses the system as set forth in claim 15 above and further wherein the at least one cold plate further comprises a second cold plate integrated into a second solid body (Fir. 2B second element 181) of the second thermal bridge (as shown in Fig. 2B as the lower elements 18 and 19, and as discussed in Paragraph [0031] wherein elements 18 and 19 are described as combined), wherein the cooling dock comprises a manifold configured to connect to fluid paths of the first cold plate and the second cold plate (wherein the elements 24 and 29 are shown to branch and connect to the first and second cold plates).
Lange does not expressly disclose wherein the manifold having a plurality of fluid ports configured to removably connect fluid paths.

It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a manifold having a plurality of fluid ports configured to removably connect fluid paths as taught by Eriksen and to modify the system of Lange by introducing the fluid ports as taught by Eriksen at the branches of the manifold of Lange in order to allow straightforward removal and replacement of the modular computing devices.

Regarding claim 19, Lange in view of Ericksen and Cheng discloses the system as set forth in claim 1 above which necessarily involves the method steps comprising: 
connecting at least one cold plate to a first thermal bridge associated with a first module of a modular computing system and to a second thermal bridge associated with a second module of the modular computing system (as is depicted in Fig. 2B and discussed in Paragraphs [0031]-[0032]), the first module comprising a first set of heat sources and the second module comprising a second set of heat sources (as shown in Fig. 2B wherein there are two thermal bridges connected to different modules as described in Paragraphs [0031]-[0032]); and 
connecting one or more fluid paths of the at least one cold plate to tubing of a cooling dock (as described in Paragraph [0033]) comprising a pump (Fig. 2B element 27) and at least one cooling element (Fig. 2B element 26), 
(as discussed in Paragraphs [0031]-[0032] wherein the absence of an active mechanism to move the heat along the heat pipe indicates that the first and second thermal bridges are passive heat transfer devices), 
wherein the second thermal bridge is configured to passively transfer heat from the second set of heat sources to the at least one cold plate (as discussed in Paragraphs [0031]-[0032] wherein the absence of an active mechanism to move the heat along the heat pipe indicates that the first and second thermal bridges are passive heat transfer devices), and 
wherein the pump is configured to cause liquid coolant to flow through the tubing and the one or more fluid paths of the at least one cold plate to transfer the heat away from the at least one cold plate to the at least one cooling element of the cooling dock (as discussed in Paragraph [0034]) and
 wherein the first module and the second module are different types of modules associated with different functions of the modular computing system (as discussed in Paragraph [0031] as being among the group of CPU, GPU, disk, or RAM).
Lange does not expressly disclose wherein at least one of the first module and the second module is selectively removable from the particular modular computing system, and wherein at least one of the first thermal bridge and the second thermal bridge comprises a self-organizing thermodynamic system (SOTS) comprising one or more networks of interconnected capillary microchannels holding a two-phase working fluid.
(as discussed in Paragraph [0015] wherein it is well known in the art for a modular chassis of a server unit to be replaceable, and therefore selectively removable).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize first or second module conforming to the type of modular server module as taught by Eriksen as the first or second module of the Lange particular modular computing system in order to allow servers to be swapped out for repair or updated hardware, and one of ordinary skill in the art would have been motivated to utilize such a module as swappable server hardware is well known in the art.
Cheng teaches a thermal bridge comprising a self-organizing thermodynamic system (SOTS) (as discussed in the Abstract) comprising one or more networks of interconnected capillary microchannels (Fig. 1 elements 105) holding a two-phase working fluid (as discussed in the Abstract and Paragraph [0001]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a thermal bridge comprising a self-organizing thermodynamic system as taught by Cheng as at least one of the first and the second thermal bridges of Lange in order to provide for a dynamically responsive thermal bridge which responds to specific areas of heat generation as they occur, as is suggested by Paragraph [0022] of Cheng.

Regarding claim 22, Lange in view of Eriksen and Cheng discloses the method as set forth in claim 19 above.

Eriksen teaches wherein: the first module is a motherboard comprising a peripheral connector; and the second module is a removable add-on module configured to couple with the motherboard via the peripheral connector (as discussed in Paragraph [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a peripheral connector to connect the second module to the motherboard as taught by Eriksen in the method of Lange in order to allow a user to upgrade the system with additional replaceable peripherals, as is common in the art.

Regarding claim 23, Lange in view of Eriksen and Cheng discloses the system as set forth in claim 1 above.
Lange does not expressly disclose wherein the dedicated thermal bridge, associated with a particular module of the plurality of modules, has a form factor based on a shape of the particular module and positions of the one or more heat sources of the particular module.
Cheng teaches wherein the dedicated thermal bridge, associated with a particular module of the plurality of modules, has a form factor based on a shape of the particular module and positions of the one or more heat sources of the particular module (as discussed in Paragraph [0030].
.


Claims 17 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al. (US 2011/0198057 A1) in view of Cheng (US 2017/0257982 a1).

Regarding claim 17, Lange discloses a cooling system comprising: 
a cooling dock comprising a pump (Fig. 2B element 27), at least one cooling element (Fig. 2B element 26), and tubing (Fig. 2B elements 24 and 29); and 
a plurality of modules of a computing system (as described in Paragraph [0031] wherein), wherein individual modules of the plurality of modules each comprise one or more heat sources (as described in Paragraph [0031]);
 a dedicated cooling assembly comprising at least one cold plate (Fig. 2B elements 19) having a fluid path connected to the tubing (as shown in Fig. 2B and discussed in Paragraph [0033]); and 
a dedicated thermal bridge (Fig. 2b top element 18) in thermal communication with the one or more heat sources and with the at least one cold plate (as described in Paragraphs [0031]-[0032]), 
(as discussed in Paragraphs [0031]-[0032] wherein the absence of an active mechanism to move the heat along the heat pipe indicates that the first and second thermal bridges are passive heat transfer devices), and 
wherein the pump of the cooling dock is configured to pump liquid coolant through the tubing and the fluid path to transfer heat absorbed by the at least one cold plate from the dedicated thermal bridge to the at least one cooling element (as discussed in Paragraph [0034]) and
 wherein the first module and the second module are different types of modules associated with different functions of the modular computing system (as discussed in Paragraph [0031] as being among the group of CPU, GPU, disk, or RAM).
Lange does not expressly disclose wherein the computing system is a modular computing system, however one of ordinary skill in the art before the effective filing date would have recognized a server as a modular computing system as is common in the art, and therefore the server of the Lange reference would have been interpreted by one of ordinary skill in the art to be a modular computing system. 
Lange does not expressly disclose wherein the dedicated thermal bridge comprises a self-organizing thermodynamic system (SOTS) comprising one or more networks of interconnected capillary microchannels holding a two-phase working fluid.
Cheng teaches a thermal bridge comprising a self-organizing thermodynamic system (SOTS) (as discussed in the Abstract) comprising one or more networks of 
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a thermal bridge comprising a self-organizing thermodynamic system as taught by Cheng as dedicated thermal bridge of Lange in order to provide for a dynamically responsive thermal bridge which responds to specific areas of heat generation as they occur, as is suggested by Paragraph [0022] of Cheng.

Regarding claim 24, Lange in view of Cheng discloses the system as set forth in claim 17 above.
Lange does not expressly disclose wherein the first thermal bridge has a form factor based on a shape of the first module and positions of the one or more first heat sources on the first module.
Cheng teaches wherein the first thermal bridge has a form factor based on a shape of the first module and positions of the one or more first heat sources on the first module (as discussed in Paragraph [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a thermal bridge having a form factor based on the shape of the associated module and positions of the one or more heat sources as taught by Cheng in the system of Lange in order to ensure efficient heat transfer between the heat sources and the cooling system as is commonly desired in the art.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange in view of Cheng as applied to claim 17 above and further in view of Eriksen (US 2012/0147553 A1).

Regarding claim 21, Lange in view of Cheng discloses the system as set forth in claim 17 above.
Lange does not expressly disclose wherein the plurality of modules comprises: a motherboard comprising a peripheral connector; and at least one removable add-on module configured to couple with the motherboard via the peripheral connector.
Eriksen teaches wherein the plurality of modules comprises: a motherboard comprising a peripheral connector; and at least one removable add-on module configured to couple with the motherboard via the peripheral connector. (as discussed in Paragraph [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a peripheral connector to connect the second module to the motherboard as taught by Eriksen in the system of Lange in order to allow a user to upgrade the system with additional replaceable peripherals, as is common in the art.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange in view of Ericksen and Cheng as applied to claim 1 above, and further in view of Hu et al (US 2019/0130519 A1).

Regarding claim 9, Lange in view of Eriksen and Cheng discloses the system as set forth in claim 1 above.
Lange does not expressly disclose wherein the first module includes a motherboard comprising a peripheral connector, and wherein the second module is a graphics card coupled to the motherboard via the peripheral connector.
Hu teaches wherein a first module includes a motherboard (Fig. 1A element 104) comprising a peripheral connector (Fig. 1A element 106b), and wherein a second module is a graphics card (Fig. 1A element 102) coupled to the motherboard via the peripheral connector (as depicted in Fig. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the second module be a graphics card coupled to the first module being a motherboard as taught by Hu in the system of Lange as is commonly done in the art and one of ordinary skill in the art would have been motivated to configure the system in such a way as to conform to industry standard.


Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange in view of Eriksen and Cheng as applied to claims 1 and 19 above, and further in view of Koenen (US 6,3494,035 B1).

Regarding claim 13, Lange in view of Eriksen and Cheng discloses the system as set forth in claim 1 above.

Koenen teaches a tool-less mechanism (Fig. 1 element 30) configured to lock at least one cold plate to a first thermal bridge during installation (as discussed in Column 3 lines 1-5 and Column 5 lines 57-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a tool-less mechanism to lock the cold plate to the first thermal bridge as taught by Koenen in the system of Lange in order to allow a user to quickly exchange modules without the need to a lengthy service interval, as is commonly desired in the art.

Regarding claim 20, Lange in view of Eriksen and Cheng discloses the method as set forth in claim 19 above and further wherein connecting the at least one cold plate to the first thermal bridge and to the second thermal bridge comprises: placing the at least one cold plate against one of the first thermal bridge or the second thermal bridge (as described in Paragraphs [0031]-[0032]).
Lange does not expressly disclose locking the at least one cold plate in position via a tool-less mechanism.
Koenen teaches a tool-less mechanism (Fig. 1 element 30) configured to lock at least one cold plate to a first thermal bridge during installation (as discussed in Column 3 lines 1-5 and Column 5 lines 57-59).



Conclusion

The above rejections are set forth in light of review of the references provided the Information Disclosure Statement filed with the 3/9/2022 Request for Continued Examination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841